   2:19-cv-00902-BHH-BM                   Date Filed 03/25/19   Entry Number 1          Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA



James Douglas Wolfe,                                ) C/A No.     2:19-cv-902-BHH-BM
                                                    )
                          Plaintiff(s),             )
                                                    )
        vs.                                         )                  COMPLAINT
                                                    )               Jury Trial Demanded
The North Charleston Police Department, The         )
City of North Charleston, Detective J. Jellico      )
individually and in his official capacity as an     )
agent of the City of North Charleston,              )
Jennifer Butler individually and in her official    )
capacity as an agent of the City of North           )
Charleston, Charles Benton individually and         )
in his official capacity as an agent for the City   )
of North Charleston, R. E. Stone individually       )
and in his official capacity as an agent of the     )
City of North Charleston;                           )
                                                    )
                          Defendant(s).


TO THE DEFENDANTS ABOVE NAMED.

   1. This is an action for money damages brought pursuant to 42 U.S.C. 1983 and 1988 and under the

       laws of the State of South Carolina; against the City of North Charleston, the North Charleston

       Police Department, lead detective J. Jellico, and other members of the City of North Charleston

       Police Department; some of whose names are known and some unknown, both individually and

       in their respective capacities as law enforcement officers or other agents and representatives of

       the City of North Charleston.

   2. Jurisdiction is based upon 28 U.S.C. 1331 and 1343, and on the pendent jurisdiction of this Court

       to entertain claims arising under state law.

   3. It is alleged that the several Defendants knowingly made false and misleading statements in order

       to obtain an arrest warrant against the Plaintiff.

   4. It is further alleged that the several Defendants continued to make knowingly false and

{00019692 - 1}
   2:19-cv-00902-BHH-BM              Date Filed 03/25/19         Entry Number 1           Page 2 of 6




      misleading statements to the prosecution, to representatives of the Department of Social Services,

      to the guardians ad litem appointed for the Plaintiff’s children, and to the Courts in order to deny

      the Plaintiff a reasonable bond, in order to deprive the Plaintiff of access to his children, and to

      further the prosecution of the Plaintiff.

  5. The false and misleading statements were the essential elements of arrest warrants and were made

      in the form of sworn affidavits submitted to the Magistrate issuing the arrest warrants.

  6. The false and misleading affidavits were considered by the Court of General Sessions in

      maintaining an un-obtainably high bond on the Plaintiff which amounted to unlawful pre-trial

      detention without due process of law.

  7. The false and misleading affidavits were utilized by the Department of Social Services and the

      Guardians ad Litem in denying the Plaintiff access and visitation with his children.

  8. The Plaintiff received poor treatment and was threatened while incarcerated as a result of the

      stigma associated with the conduct falsely alleged.

  9. Presenting false and misleading information to the Courts in order to obtain arrest warrants, in

      order to keep the Plaintiff incarcerated without a reasonable bond, in an effort to leverage the

      Plaintiff into a guilty plea through violation of his constitutional rights, and in order to cause the

      Plaintiff emotional abuse and unnecessary punishment violated the Plaintiff’s rights as protected

      by the United States Constitution, the Constitution of the State of South Carolina, and the laws of

      the State of South Carolina.

  10. The Plaintiff has suffered cruel and unnecessary punishment as a result of the actions of the

      several Defendants.

  11. It is further alleged that these actions and torts were committed as a result of the policies and

      customs of the North Charleston Police Department and the City of North Charleston.

                                                    PARTIES

  12. The North Charleston Police Department, is upon information and belief, a part of the City of

{00019692 - 1}
   2:19-cv-00902-BHH-BM             Date Filed 03/25/19         Entry Number 1          Page 3 of 6




      North Charleston, a municipality existing under the laws of the State of South Carolina.

  13. The City of North Charleston, is upon information and belief, a municipality existing under the

      laws of the State of South Carolina.

  14. The several individual defendants, Detective J. Jellico, Jennifer Butler, Charles Benton, and R.E.

      Stone; were at all times relevant to this Complaint, duly appointed and acting law enforcement

      officers for the City of North Charleston and the North Charleston Police Department, acting

      under color of state law.

                                                  FACTS

  15. On March 23, 2016 the Plaintiff send his youngest daughter with his fiancé to the ER to be

      examined because the infant had been dropped from a height of approximately three (3) feet onto

      the floor and exhibited a busted lip.

  16. Upon examination, medical staff discovered more severe injuries, including fractured ribs and

      clavicle.

  17. Defendants Jellico and Benton interviewed medical personnel and then brought the Plaintiff,

      James Wolfe in for interrogation.

  18. Wolfe voluntarily answered questions in great detail and repeatedly denied causing the injuries.

  19. Officer’s Jellico, Benton, and R.E. Stone collaborated on the warrant affidavit dated March 25,

      2019.

  20. This warrant affidavit contained false and intentionally misleading information calculated to

      accomplish the arrest, pretrial detention, and emotional harm to the Plaintiff.

  21. This warrant affidavit was false in several particulars, including but not limited to statements that

      Wolfe had admitted to conduct consistent with the child’s injuries; and including the Wolfe had

      admitted to the wrongdoing.

  22. Without the false and intentionally misleading statements, the warrant affidavit would not have

      been sufficient to obtain an arrest warrant against Wolfe; nor would the bond have been set

{00019692 - 1}
   2:19-cv-00902-BHH-BM                Date Filed 03/25/19      Entry Number 1          Page 4 of 6




      unreasonably high, resulting in over six (6) months of unlawful pretrial detention.

  23. Without the false and intentionally misleading statements, Wolfe would not have been denied

      contact with his two daughters, as the actions by the Department of Social Services and the

      Guardians ad Litem were driven entirely by these false statements by the Defendants.

  24. The Plaintiff suffered unlawful detention, based upon a false and misleading warrant; physical

      injury to his health and wellbeing; severe emotional trauma; irreparable damage to his

      relationship with his two young daughters which continues to this day; financial injury in that he

      was unable to work; and the inability to properly assist in his legal defense relating to the family

      court proceedings.

  25. These actions by the Defendants were intentional, calculated, and malicious; for the very purpose

      of causing the Plaintiff harm and not for any lawful purpose. These actions were specifically

      calculated to deny Wolfe the ability to defend his legal rights, to compel him to plead guilty out

      of despair and hopelessness, to cause him pain and suffering, and to destroy his ability and his

      will to fight for his freedom.

  26. Plaintiff is entitled to recover all damages that are permissible under 42 U.S.C. 1983 as well as

      reasonable attorney fees for bringing this action.

  27. Further under 42 U.S.C. 1983, Plaintiff is entitled to recover punitive damages from all

      defendants for the gross infliction of pain, suffering, and violations of human dignity that were

      accorded him.

  28. Plaintiff is further entitled to recover damages under the laws of the State of South Carolina.

  29. As a direct and proximate result of the aforementioned acts, perjury, misrepresentations, and

      inactions by the Defendants, the Plaintiff, James Wolfe has suffered and will continue to suffer

      damages in an amount to be proven at trial.

                                                    COUNT I

                                         42 USC 1983 against individuals

{00019692 - 1}
   2:19-cv-00902-BHH-BM                Date Filed 03/25/19      Entry Number 1          Page 5 of 6




  30. The content of the preceding paragraphs is incorporated by reference.

  31. The Defendants actions directly and proximately caused the Plaintiff injuries resulting from

      violations of his constitutional rights while they were acting under color of state law.

      COUNT II

      42 USC 1983 against the City of North Charleston and the North Charleston Police Department

  32. The content of the preceding paragraphs is incorporated by reference.

  33. The City of North Charleston and the North Charleston Police Department have adopted a policy

      of law enforcement which operates on a theory of “charge them now, investigate later”.

  34. The individual Defendants violated the constitutional rights of the Plaintiff with based upon a

      culture of unlawful conduct which is prevalent in the North Charleston Police Department.

  35. It is also the custom of the Department to inadequately train and supervise its officers with regard

      to the constitutional protections of the citizenry.

  36. Furthermore, officers are encouraged to disregard the rights of citizens under investigation and

      are coached in how to subsequently justify their unlawful behaviors.

  37. The illegal actions by the Defendants were the result of a policy of indifference and corruption

      within the City of North Charleston Police Department.

                                               COUNT III

         Negligence, Gross Negligence, Intentional Tortious conduct against all Defendants

  38. The content of the preceding paragraphs is incorporated by reference.

  39. The Defendants through their negligent, grossly negligent, and/or intentional and malicious

      conduct; jointly and severally, and working in concert with each other, committed perjury, made

      false and misleading representations, published false statements, and acted outside the boundaries

      of ordinary and acceptable standards of care for law enforcement officers and organizations

      representing the public trust.

  40. As a result of these and other wrongful conduct by the Defendants, the Plaintiff has suffered

{00019692 - 1}
    2:19-cv-00902-BHH-BM             Date Filed 03/25/19         Entry Number 1      Page 6 of 6




       damages which he is entitled to compensation.

WHEREFORE, the Plaintiff requests that this Honorable Court:

       a. Award compensatory damages to the plaintiff against the defendants, jointly and severally;

       b. Award punitive damages to the plaintiff against the defendants;

       c. Award costs of the action to the plaintiff;

       d. Award reasonable attorney fees and costs to the plaintiff;

       e. Award such other relief as is just and proper.




                                                           Laquiere Law Inc


                                                           ________/s/_Eric B Laquiere___________
                                                           Eric B. Laquiere
                                                           SC District Court No. 9259
                                                           SC Bar No. 71177
                                                           3674 Old Charleston Hwy
                                                           Johns Island, SC 29455
                                                           843-556-2958
                                                           888-745-8449 fax
                                                           Attorney for the Defendants,
Charleston, South Carolina
March 25, 2019




{00019692 - 1}
